Clinch, J.
Plaintiff sued to recover damages resulting from an injury alleged to have been caused by defendant’s negligence. Defendant set up on the trial a general release which plaintiff testified he had executed voluntarily and also that he had received from the defendant the sum therein named. Plaintiff’s counsel objected that the release was signed without his consent, and it would seem that the learned justice ref used, to dismiss the complaint and allowed the case to go to the jury for this reason. It is well settled that a plaintiff has a right to settle his action at any time, whether his attorney consents or not. It has also been held that the Municipal Court has no power to enforce an attorney’s lien, if indeed such a lien exists in that court. People ex rel. Jaffe v. Fitzpatrick, 35 Misc. Rep. 456.
It is apparent for these reasons that the complaint should have been dismissed.
Gildebsleeve and Davis, JJ., concur.
Judgment reversed and complaint dismissed, with costs.